PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baron, Christopher, Stephen
Application No. 16/837,263
Filed: April 01, 2020
For: APPARATUS FOR CONTAINING FLUID RELEASED FROM VESSEL DURING BLEEDING OPERATION TO RELEASE PRESSURE FORMED IN THE VESSEL AND RELATED METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 14, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of October 27, 2021, which set a shortened statutory period for reply of three months. A two (2) months extension of time under 37 CFR 1.136(a) was obtained on March 28, 2022.   Accordingly, the application became abandoned by operation of law on March 29, 2022.  No Notice of Abandonment was mailed. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, and the submission required by 37 CFR 1.114; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3753 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.






/JOANNE L BURKE/Lead Paralegal Specialist, OPET